Citation Nr: 0511916	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  04-14 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
low back pain, to include degenerative joint disease, L5-S1. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from July 1997 to July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  
 
In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting in Chicago, 
Illinois, in June 2004; a transcript of that hearing is 
associated with the claims file.

The Board observes that the veteran submitted additional 
private medical evidence at his June 2004 Board hearing.  In 
connection with the submission of such evidence, the veteran 
indicated that he wished the Board to review the evidence in 
the first instance, and thus waived RO consideration of the 
newly submitted evidence.  Therefore, the Board may properly 
consider such evidence.  See 38 C.F.R. § 20.1304 (2004).

The Board notes that in his substantive appeal, the veteran 
stated that he believed that his back disability more nearly 
approximates a 20 percent evaluation.  As such, the veteran 
has limited his appeal to the issue of whether he is entitled 
to an initial rating of 20 percent, and no higher, for his 
back disability.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Low back pain, to include degenerative joint disease, L5-S1, 
is manifested by muscle spasms and loss of lateral spine 
motion.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation, and no higher, for 
low back pain, to include degenerative joint disease, L5-S1, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5003-5295 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran had active service from July 1997 to July 2001 in 
the United States Army.  

The May 2002 rating decision on appeal granted service 
connection for low back pain, to include degenerative joint 
disease, L5-S1, and assigned an initial evaluation of 10 
percent pursuant to Diagnostic Code 5003-5295, effective July 
10, 2001.  The veteran has appealed with respect to the 
propriety of the initial rating.  

A March 19, 2002, VA examination reflects that the veteran 
became aware of some nonradiating low back pain in 1998, when 
he did heavy lifting, i.e., 50 to 60 pounds.  At the present 
time, this was noted in a similar manner to what he had 
before, i.e., lifting 50 to 60 pounds, and this only occurred 
if he lifted improperly with his back.  The veteran was aware 
that when he used his thigh muscles for lifting, his back was 
not a particular problem.  The back complaints were not 
getting better or worse.  The veteran indicated that he never 
had any X-rays and his physician had diagnosed muscle strain 
and recommended stretching exercises.  

Upon physical examination, the lumbosacral spine revealed 
normal curvatures and no spasm or tenderness.  He had 90 
degrees of anterior flexion with no pain, 40 degrees of 
lateral flexion to the right and left with no pain, 90 
degrees of rotation to the right and left with no pain, and 
25 degrees of posterior extension with no pain and 5 degrees 
with pain.  The examiner noted that this was basically a 
normal examination of the lumbosacral spine.  X-rays showed 
degenerative joint disease of L5-S1 discs.  The examiner 
diagnosed mild lumbar spine arthritis. 

A May 2002 statement from the veteran's wife reflects that 
the veteran had experienced back pain for the prior three 
years.  She stated that there were activities in which the 
veteran could no longer participate as a result of his back 
pain.

Records from the Lewis Center, Back and Neck Care Clinic, 
dated from May 2002 to June 2002 reflect that the veteran's 
chief complaint was low back pain with radiation to the lower 
legs.  It was recorded that such occasionally radiated on the 
left side.  It had increased in frequency and severity.  It 
was noted that a previous injury in 1988 radiated to right 
leg to knee.  It was unstable for three weeks and shifted 
contralateral.  The veteran also had occasional neck pain 
bilaterally with insidious onset in the morning.  The 
diagnosis was acute lumbar intervertebral disc syndrome, L2-
L4.  A May 2002 record reflects that the veteran had a 
severely decreased lumbar lordotic curve and moderate 
apparent lumbar myospasms apexed at L3.  It was also 
indicated that the veteran had moderate dextro-scoliosis and 
narrow disc space between L3-L4 and L2-L3.  Articular facets 
appeared to be sclerotic and the right ilium rotated 
internally.  X-rays demonstrated marked disc 
narrowing/vertebral misalignments with myospasm evidenced, 
L2-L4 inclusive.  The veteran's diagnoses included lumbar 
intervertebral disc syndrome, lumbago, neuritis, 
hypolordosis, and displacement of vertebral bodies 
anatomically.

A July 2003 letter from T. Faulkner, D.C., reflects that he 
had seen the veteran since August 2002 for degenerative 
cervical spine disease as well as degenerative lumbar spine 
disease.

A September 4, 2003, VA examination shows that the veteran 
complained that his back pain had gradually worsened to the 
present time and had especially become worse over the past 
two to three months. It was noted that the veteran had an X-
ray approximately one year previously at VA and such showed 
degenerative disc disease at the L5-S1 level.  The examiner 
recorded that the veteran saw a chiropractor once a week, 
took non-steroidal anti-inflammatories, used cold therapy, 
and stretching exercise to control his back symptoms.  He had 
no other prosthetic support for his back.  At the time of the 
examination, the veteran reported morning stiffness and 
discomfort that was present on a daily basis and lasted for 
two to three hours in the morning.  The result was impairment 
of range of motion of approximately 80 percent of normal, but 
improved throughout the day.  Pain throughout the remainder 
of the day was related to activities, especially those 
involving lifting.  It was noted that the veteran currently 
worked in a clerical position and had no difficulty with 
prolonged sitting.  Lifting of 20 pounds or greater would 
provoke or increase pain.  The veteran had no difficulty with 
prolonged walking, stair climbing, or sitting.  Range of 
motion between attacks of pain were essentially within normal 
limits.  The veteran had no radiation of pain and no 
neurological symptoms.

Upon physical examination, the veteran had no paraspinal 
spasm or localized tenderness.  The veteran could tilt 27 
degrees without pain, rotate 85 degrees right and left 
without pain, extend 27 degrees limited by mild pain at 27 
degrees, and flex antegrade 95 degrees limited by mild 
painful discomfort at 95 degrees.  Repetition did not affect 
measured range of motion.  X-ray showed minimal lower lumbar 
spondylosis.  The examiner diagnosed minimal lower lumbar 
spondylosis.  

Records from Dr. Faulkner reflect treatment from September 
2003 to March 2004 for muscle spasms of the thoracic and 
lumbar spine.  

At the veteran's June 2004 Travel Board hearing, he indicated 
that he had back spasms two to three times a month that 
lasted up to a week in duration.  As a result of such spasms, 
the veteran stated that he has increased pain and limited 
motion in his back.   He also reported that he had no 
radiation of pain into the legs and no noticeable disc 
symptoms.  The veteran indicated that his back symptomatology 
did not interfere with his current position of employment.

Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004)).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

As the veteran has limited his appeal to the issue of whether 
he is entitled to an initial rating of 20 percent, and no 
higher, for his back disability and the Board grants such 
benefit herein, no further action is required to comply with 
the VCAA and the implementing regulations that might 
otherwise be for consideration in the processing of this 
claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

The veteran's service-connected low back pain, to include 
degenerative joint disease, L5-S1, has initially been 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5295, effective July 10, 2001.  
(38 C.F.R. § 4.27 provides that hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned).  He contends that his back 
disability is worse in severity than reflected by the 
initially assigned rating.  Specifically, the veteran claims 
that he has back spasms two to three times a month that last 
up to a week in duration.  As a result of such spasms, the 
veteran states that he has increased pain and limited motion 
in his back.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Slight limitation of motion of the lumbar spine warrants a 10 
percent disability rating.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent disability rating.  
Severe limitation of motion of the lumbar spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  Lumbosacral strain 
with muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in standing position, 
warrants a 20 percent disability rating.  Severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

For the following reasons, the Board finds that the veteran 
is entitled to an initial 20 percent rating for low back 
pain, to include degenerative joint disease, L5-S1.  The 
veteran's service-connected back disability is manifested by 
muscle spasms and loss of lateral spine motion.  

The veteran is currently rated under Diagnostic Code 5003, 
pertinent to arthritis, which provides that degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint 
involved.  However, in consideration of Diagnostic Code 5292, 
applicable to limitation of motion of the lumbar spine, the 
Board finds that the veteran only has slight limitation of 
motion.  Specifically, at the March 2002 VA examination, he 
had 90 degrees of anterior flexion with no pain, 40 degrees 
of lateral flexion to the right and left with no pain, 90 
degrees of rotation to the right and left with no pain, and 
25 degrees of posterior extension with no pain and 5 degrees 
with pain.  The examiner noted that this was basically a 
normal examination of the lumbosacral spine.  At the 
September 2003 VA examination, the veteran could tilt 27 
degrees without pain, rotate 85 degrees right and left 
without pain, extend 27 degrees limited by mild pain at 27 
degrees, and flex antegrade 95 degrees limited by mild 
painful discomfort at 95 degrees.  Such ranges of motion 
consistently reflect slight limitation of lumbar spine 
motion, even with consideration of painful motion.  See 
DeLuca, supra.  As such, under Diagnostic Code 5252, the 
veteran is entitled to no more than a 10 percent evaluation.

In consideration of Diagnostic Code 5295, which the veteran 
is also currently rated under, a 20 percent rating is 
warranted where there is lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  As indicated in the 
preceding paragraph, the veteran has loss of lateral spine 
motion, albeit slight.  Specifically, as represented on the 
September 2003 VA examination, the veteran could tilt only 27 
degrees.  Although both VA examinations failed to reveal 
spasms, the Board observes the May 2002 record from the Lewis 
Center, Back and Neck Care Clinic, reflecting moderate 
apparent lumbar myospasms apexed at L3.  X-rays also 
demonstrated marked disc narrowing and vertebral 
misalignments with myospasm evidenced, L2-L4 inclusive.  
Additionally, records from Dr. Faulkner reflect continued 
complaints of muscle spasms.  As such, resolving doubt in 
favor of the veteran and taking into consideration the 
additional evidence submitted by the veteran at his hearing, 
the Board finds that he is entitled to an initial rating of 
20 percent for his service-connected back disability under 
Diagnostic Code 5295.  

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, were amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  As the full benefit 
sought on appeal has been granted, the Board finds it 
unnecessary to consider whether a rating in excess of 20 
percent would be warranted under such amended rating 
criteria.  

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2004).  The medical evidence does not 
demonstrate any post-service hospitalizations for the 
veteran's back disability and the record does not show that 
such disability is unusually manifested.  Furthermore, the 
veteran stated at his June 2004 hearing that his back 
disability did not interfere with his current employment.  As 
such, any objective manifestations of the veteran's back 
disability are exactly those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the veteran's service-
connected disability would be in excess of that contemplated 
by the assigned evaluation.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order, and in any event, as 
previously discussed, the 20 percent rating sought by the 
veteran has been granted.


ORDER

An initial 20 percent rating for low back pain, to include 
degenerative joint disease, L5-S1, and no higher, is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


